Order of dispo*188sition, Family Court, New York County (Leah Marks, J.), entered on or about June 11, 1997, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, criminal possession of a weapon in the fourth degree and unlawful possession of a weapon by a person under sixteen, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress. A common-law inquiry was warranted by the facts that appellant, together with his companion, matched a sufficiently specific joint description of two youths who had committed a robbery the day before, and were observed in close proximity to the crime scene (see, People v Russ, 61 NY2d 693). Then, when appellant attempted to shield himself from the view of the officers, had his hand near his waistband, and was observed to have a large heavy bulge in his pocket, the police had a reasonable basis to believe that he had a gun in his possession and that the officers were in danger, thus justifying a frisk (see, People v Benjamin, 51 NY2d 267). Concur — Nardelli, J. P., Rubin, Tom and Mazzarelli, JJ.